Citation Nr: 0117350	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  94-10 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for 
nasopharyngeal cancer, rated 10 percent disabling.  

2.  Entitlement to service connection for arthritis of the 
left shoulder.  

3.  Entitlement to service connection for arthritis of the 
right shoulder.  

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for residuals of a 
shell fragment wound to the right side chest wall.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran had active duty from December 1943 to December 
1945, and from August 1950 to December 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
skin cancer of the nose, a left shoulder disability, 
bilateral arm disabilities and headaches.  

In August 1998 the case was remanded to the RO for additional 
development.  In December 1998 the RO granted service 
connection for nasopharyngeal cancer, which is currently 
rated as 10 percent disabling.

In April 1998 the RO granted service connection for residuals 
of frostbite involving the feet and assigned a 10 percent 
rating form each foot.  The Board notes that in February 2000 
the veteran sought disability ratings of more than 10 percent 
for each foot for residuals of frostbite.  The ratings were 
increased to 30 percent in an October 2000 rating decision, 
which to date has not been appealed.  The veteran did express 
disagreement with the RO's August 1999 determination that a 
timely Notice of Disagreement to the April 1998 decision 
rating was not received.  He was furnished a Statement of the 
Case addressing this issue in October 2000.  A substantive 
appeal perfecting that appeal was not submitted.  As such 
this issue is not in appellate status.  

The veteran was scheduled for a hearing before the Board in 
May 2001.  In March 2001 he canceled his hearing.

Two issues developed for appellate consideration are entitled 
to service connection for left shoulder and right arm 
disabilities.  In statements from the veteran received in 
January 1999 he indicated that he was claiming service 
connection for arthritis of both shoulders as secondary to 
cold exposure.  Accordingly, the issues are as stated on the 
title page of this decision.  In January 1999 statements and 
during a February 2000 hearing at the RO he also raised the 
issue of service connection for a scalp disorder on a 
secondary basis and for arthritis of the cervical spine 
secondary to cold exposure, respectively.  These issues have 
not been developed for appellate consideration and are 
referred to RO for appropriate action.  


REMAND

The Board notes that the veteran's claims of entitlement to 
service connection were denied because the RO found those 
claims were not well grounded.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

In this regard, this case was previously before the Board in 
August 1998.  At that time the Board remanded the case for 
additional development, including VA examinations.  The Board 
requested that if the examiner found that nasopharyngeal 
cancer is related or aggravated by service, the examiner was 
to render an opinion as to whether the nasopharyngeal cancer 
caused or aggravated the headaches.  The examination 
conducted in February 1999 indicated that at the time of the 
examination the veteran had no complaints regarding 
headaches.  However, during his hearing at the RO in February 
2000 he again reported headaches.   

The record shows that the veteran was a member of the Fifth 
Marines, First Marine Division and engaged the enemy at the 
Chosen Reservoir during which he was exposed to the cold.  In 
conjunction with the remand, a VA examination was conducted 
in December 1998.  At that time x-rays showed arthritis of 
the acromioclavicular joints.  The examiner indicated that 
there was no known association between arthritis of the 
acromioclavicular joint and injury due to cold.  The veteran 
submitted documents regarding the relationship between 
various disorders and cold exposure.  Included in these 
documents is a November 1992 Clinical Programs Information 
Letter sent by the VA Health Administration to various 
departments in the VA, to include the directors of VA Medical 
Centers.  This letter indicates that veterans who experienced 
cold injuries in Korea likely had experienced late sequelae 
of the injuries, to include skin cancers and arthritis. 

The record reflects that, following radiation treatment in 
1990, the veteran's nasopharyngeal cancer has neither 
metastasized nor recurred.  The veteran asserts that he has 
constant drainage down the back of his throat, as well as 
severe dryness and soreness of his throat.  The disability is 
rated on residual impairment under Diagnostic Code 6514, 
which provides higher ratings of 30 and 50 percent depending 
on the presence, frequency and severity of symptoms 
comparable with sinusitis characterized by headaches, pain 
and tenderness of the affected sinus, purulent discharge, or 
crusting.  The most recent VA Compensation examination 
addressing the veteran's nasopharyngeal cancer was conducted 
in February 1999 for purposes of determining whether service 
connection was warranted.  This report does not provide 
enough detail to assess the propriety of a higher disability 
evaluation.

In March 1999 the RO denied service connection for residuals 
of a shell fragment wound of the right side of the chest wall 
under the arm pit.  In April 1999 the veteran expressed 
disagreement with that denial.  To date he has not been 
furnished with a Statement of the Case addressing that claim.  
Manlincon v. West, 12 Vet. App. 238 (1999).  In view of these 
facts, the Board is of the opinion that additional 
development is required.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request the VAMC in 
Asheville, North Carolina to furnish 
copies of all medical records covering 
treatment from June 2000 to the present.

3.  A VA examination should be conducted 
by an appropriate specialist to determine 
the nature and severity of the residuals 
of his nasopharyngeal cancer, to include 
associated treatment, and the severity 
and etiology of the headaches.  
Information regarding the presence, 
frequency and severity of symptoms 
comparable with sinusitis characterized 
by headaches, pain and tenderness of the 
affected sinus, purulent discharge, or 
crusting should be obtained.  It should 
be noted whether the veteran's 
nasopharyngeal cancer has either 
metastasized or recurred and if so, the 
current symptoms and manifestations of 
the condition.  It is requested that the 
examiner render an opinion as to whether 
it is as likely as not that the residuals 
if the nasopharyngeal cancer and/or any 
associated treatment caused or aggravates 
the veteran's headaches.  All tests and 
any specialized examinations deemed 
appropriate should be conducted.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  A complete rationale for 
all findings must be provided.  

4.  A VA examination by specialist in cold 
injuries should be performed to determine 
the nature, severity, and etiology of the 
arthritis of right and left 
acromioclavicular joints and the cervical 
spine.  The veteran's claims folder must 
be made available to the examiner for 
review before the examination.  All 
testing deemed necessary should be 
performed.  Following the examination, if 
arthritis of the shoulders and cervical 
spine is diagnosed, it is requested that 
the examiner render an opinion as to 
whether it is as likely as not that the 
veteran sustained cold injuries while 
fighting in Korea which caused the 
development of the arthritis of the 
shoulders and cervical spine.  The 
examiner's attention is directed to the 
literature of record, including the 
November 1992 Clinical Programs 
Information Letter sent by the VA Health 
Administration. A complete rationale for 
all findings must be provided.

5.  Thereafter, the RO should readjudicate 
this appeal.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

6.  The RO is requested to furnish the 
veteran a statement of the case regarding 
the issue of service connection for 
residuals of a shell fragment wound of the 
right side of the chest wall under the arm 
pit.  The RO should inform the veteran of 
the criteria necessary to perfect his 
appeal.  The RO is informed that this 
issue is not before the Board until timely 
perfected.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


